In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-439 CV

 ______________________


IN RE CLARENCE KIRKWOOD III

 


Original Proceeding



MEMORANDUM OPINION

	Relator Clarence Kirkwood, III petitions for writ of mandamus to compel the trial
court to set his case for trial and to exempt him from the sex offender registration
requirements.  Kirkwood attached to his petition a judgment of conviction for failure to
comply with the sex offender registration requirements, but he does not identify the nature
of any pending charge against him.
	To obtain mandamus relief in a criminal matter, the relator must show that he has no
other adequate remedy at law to address the alleged error and that the act the relator seeks
to compel is ministerial.  State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d
924, 927 (Tex. Crim. App. 2001) (citing Dickens v. Court of Appeals for the Second Supreme
Judicial Dist. of Tex., 727 S.W.2d 542, 550 (Tex. Crim. App. 1987)).  A defendant seeking
to compel dismissal of an indictment on speedy trial grounds generally has an adequate
remedy at law by appeal.  Smith v. Gohmert, 962 S.W.2d 590, 592-93 (Tex. Crim. App.
1998).  The relator has not shown that he is entitled to the relief sought.  See Tex. R. App. P.
52.8.  We deny the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered October 22, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.